UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) (Amendment No. 1)* VAPOR CORP. (Name of Issuer) Common Stock, Par Value $0.01 (Title of Class of Securities) 922099106 (CUSIP Number) Tamar Galazan 16711 Collins Ave #2204 Sunny Isles, Florida (305) 947-9449 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 13, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) * The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.922099106 SCHEDULE 13D Page2 of 11 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Tamar Galazan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.25%* 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * See Item 5(a) herein. CUSIP No. 922099106 SCHEDULE 13D Page3 of 11 Pages Item 1. Security and Issuer This Statement relates to the common stock, par value $0.01 per share (the "Common Stock"), of Vapor Corp., a Nevada corporation (the "Issuer").The principal executive offices of the Issuer are located at 3001 Griffin Road, Dania Beach, Florida 33312. Item 2.Identity and Background (a), (b), (c), (d), (e) and (f).This Statement is being filed by Tamar Galazan (the "Reporting Person"), whose principal business address is 16711 Collins Ave. #2204, Sunny Isles, Florida 33160. The Reporting Person is a citizen of the United States and has neither, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction that resulted in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration On September 1, 2009, the Issuer acquired in a private transaction 200,000 shares of Common Stock and (ii) 1,000,000 shares of Common Stock on January 26, 2010 (share amounts adjusted for a 1-for-5 reverse stock split on December 27, 2013). Item 4.Purpose of the Transaction The Reporting Person acquired the securities of the Issuer reported herein for investment purposes. The Reporting Person intends to review on a continuing basis her investment in the shares of Common Stock and to take such actions with respect to her investment, as she deems appropriate in light of the circumstances existing from time to time. Depending on market and other conditions, the Reporting Person may continue to hold the shares of Common Stock, acquire additional shares of Common Stock, or dispose of all or a portion of the shares of Common Stock she now owns or may hereafter acquire.The Reporting Person does not have any plans or proposals which relate to or would result in any transaction, event or action enumerated in paragraphs (a) though (j) of Item 4 of Schedule 13D. Item 5.Interest in Securities of the Issuer (a)As of the date of this Statement, the Reporting Person beneficially owns (i) 692,022 shares of Common Stock which represent in the aggregate approximately 4.25% of the 16,264,528 shares of Common Stock outstanding as of May 16, 2014 as reported in the Issuer’s Quarterly Report on Form 10-Q filed on May 15, 2014. (b)The Reporting Person possesses sole voting and sole dispositive power over the shares of Common Stock described in paragraph (a) above. (c)Attached as Schedule 1 hereto, which Schedule is incorporated herein by reference, is a list of the transactions in the shares of Common Stock effected by the Reporting Person since the filing of the Initial Schedule 13D. All of these sales were in open market sales by the Reporting Person. (d)The Reporting Person has the sole right to receive or the sole power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock described in paragraph (a) above. (e)On January 13, 2014, the Reporting Person ceased to be the beneficial owner of more than five percent of the class of securities. CUSIP No. 922099106 SCHEDULE 13D Page4 of 11 Pages Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7.Material to be Filed as Exhibits. None. CUSIP No. 922099106 SCHEDULE 13D Page5 of 11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 16, 2014 TAMAR GALAZAN /s/ Tamar Galazan CUSIP No. 922099106 SCHEDULE 13D Page6 of 11 Pages Schedule 1 Quantity* Date Per Share Price Purchase* 2/4/2013 2/6/2013 2/11/2013 2/13/2013 2/14/2013 2/15/2013 3/13/2013 3/14/2013 3/15/2013 3/18/2013 3/18/2013 3/22/2013 3/22/2013 3/25/2013 3/26/2013 3/26/2013 3/28/2013 3/28/2013 3/28/2013 4/2/2013 4/2/2013 4/2/2013 4/2/2013 4/3/2013 80 4/11/2013 4/12/2013 5/15/2013 4/29/2013 40 4/29/2013 4/30/2013 5/1/2013 5/2/2013 5/2/2013 5/3/2013 5/6/2013 5/7/2013 5/7/2013 5/8/2013 5/9/2013 5/9/2013 5/10/2013 5/10/2013 5/13/2013 5/13/2013 5/13/2013 CUSIP No. 922099106 SCHEDULE 13D Page 7 of 11 Pages Quantity* Date Per Share Price Purchase* 5/14/2013 5/14/2013 5/15/2013 5/15/2013 5/15/2013 5/15/2013 5/15/2013 5/16/2013 5/16/2013 5/16/2013 5/17/2013 5/22/2013 5/30/2013 6/5/2013 6/6/2013 6/6/2013 6/6/2013 6/6/2013 6/7/2013 6/7/2013 6/7/2013 6/10/2013 6/10/2013 6/10/2013 6/10/2013 6/10/2013 6/11/2013 6/11/2013 6/11/2013 6/12/2013 6/13/2013 6/13/2013 6/13/2013 6/13/2013 6/13/2013 6/14/2013 6/14/2013 6/14/2013 6/14/2013 6/17/2013 6/17/2013 6/17/2013 6/27/2013 7/1/2013 7/25/2013 11/8/2013 11/8/2013 11/11/2013 CUSIP No. 922099106 SCHEDULE 13D Page8 of 11 Pages Quantity* Date Per Share Price Purchase* 11/12/2013 11/12/2013 11/13/2013 11/14/2013 11/15/2013 11/15/2013 11/18/2013 11/18/2013 11/18/2013 11/18/2013 11/19/2013 11/19/2013 11/19/2013 11/19/2013 11/19/2013 11/19/2013 11/21/2013 11/25/2013 11/26/2013 11/26/2013 11/26/2013 11/27/2013 11/27/2013 12/2/2013 12/2/2013 12/2/2013 12/2/2013 12/3/2013 12/3/2013 12/9/2013 12/9/2013 12/10/2013 12/10/2013 12/10/2013 12/12/2013 12/17/2013 12/18/2013 12/26/2013 1/2/2014 1/3/2014 1/3/2014 1/3/2014 32 1/6/2014 1/7/2014 1/7/2014 1/8/2014 1/8/2014 1/9/2014 1/9/2014 1/10/2014 CUSIP No. 922099106 SCHEDULE 13D Page9 of 11 Pages Quantity* Date Per Share Price Purchase* 1/10/2014 1/13/14 1/13/2014 02/26/14 02/26/14 02/26/14 02/19/14 02/19/14 02/18/14 02/12/14 02/12/14 02/06/14 02/03/14 50 02/03/14 02/03/14 02/03/14 02/03/14 01/30/14 01/30/14 01/24/14 01/23/14 01/22/14 01/22/14 01/22/14 01/22/14 70 01/22/14 88 01/22/14 9 01/21/14 01/21/14 01/21/14 01/15/14 01/15/14 01/13/14 01/13/14 03/05/14 03/05/14 03/05/14 03/05/14 03/04/14 03/04/14 CUSIP No. 922099106 SCHEDULE 13D Page10 of 11 Pages Quantity* Date Per Share Price Purchase* 02/28/14 02/28/14 02/27/14 02/27/14 02/26/14 02/26/14 02/26/14 02/26/14 02/26/14 02/26/14 03/05/14 03/06/14 03/06/14 03/07/14 03/07/14 30 03/07/14 03/07/14 03/07/14 03/10/14 03/10/14 03/11/14 03/12/14 03/13/14 03/14/14 03/14/14 33 03/17/14 03/17/14 03/17/14 03/17/14 03/19/14 03/20/14 03/20/14 03/21/14 03/21/14 03/24/14 30 03/25/14 03/26/14 03/27/14 03/31/14 CUSIP No. 922099106 SCHEDULE 13D Page11 of 11 Pages Quantity* Date Per Share Price Purchase* 04/02/14 04/02/14 04/03/14 04/03/14 04/07/14 04/07/14 04/07/14 04/08/14 04/0814 04/08/14 04/09/14 04/09/14 50 04/09/14 04/14/14 04/17/14 04/23/14 5 04/23/14 10 04/24/14 04/24/14 04/24/14 04/25/14 04/29/14 04/30/14 04/30/14 05/01/14 05/02/14 05/02/14 05/05/14 35 05/06/14 * Prices and Quantity after December 27, 2013 reflect a 1-for-5 reverse stock split.
